DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/25/2022 has been entered.
Applicant's amendment and response received 04/25/2022, responding to the 01/25/2022 Office Action provided in the rejections of claims 1, 3-13 and 15-16, wherein at least independent claims 1, 13 and 15 have been amended, and claim 16 has been cancelled.  Claims 1, 3-13 and 15 remain pending in the application; which has been fully considered by the Examiner.
Claim Objections
3.	It is noted that Claim 3 recites alternative/optional use language:
Claim 3:  Lines 6 and 7 references “and/or…”
Appropriate corrections are required.
Response to Arguments 
4.	Applicant’s arguments with respect to newly amended independent claims 1, 13 and 15 and claims 3-12 on pages 7-11 of the response have been fully considered but they are not persuasive and are moot in view of the new ground(s) of rejection- see Rutledge (Art of record) as applied below, as they further teach such use.
Applicant notes with respect to claim 16 (p. 7, 4th para.),  that “Applicant submits that the claims, as amended are in proper form” however claim 16 is listed as cancelled in the listing of claims. Appropriate clarification is required.  
Applicant contend with respect to claim 1 (p. 8, 1st para. – p. 9, last para.) that “Rutledge nowhere appears to teach or suggest: ‘creating a definition of at least one functionality based on the definition of said at least one signaling used by said at least one node of the at least one add-on system and on said information related to at least one functionality of said add-on interface’…  There appears to be no disclosure in Rutledge where the definition of the functionality is based on the definition of signaling used by the add-on system and functionality of the add-on interface. All that Rutledge appears to disclose is identifying for the system how signals from the add-on should be processed. There appears to be no configuring of the add-on interface based on both its functionality and the signaling used by the add-on”   - (p. 8, 1st para., p. 9, last para.).  Examiner respectfully disagrees; Rutledge teaches such use at/on:  (p. 1, [0006]) “in a particular illustrative embodiment, a system to configure an aftermarket interface module using a graphical user interface (“GUI”) is disclosed… The system is adapted to generate a particular control signal configuration using vehicle and aftermarket electronics information selected by a user using the GUI.  The interface module is adapted to receive and store the particular control signal configuration generated by the GUI” (emphasis added). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that such “generate a particular control signal configuration using vehicle and aftermarket electronics information” is very much the same as such “‘creating a definition of at least one functionality based on the definition”.  
Applicant contend with respect to newly amended claim 3 (p. 10, 1st para. – last para.) that “Rutledge nor Aberle, taken either individually or in combination, teaches or suggesting creating a definition of a functionality of an add-on interface based on a functionality of an add-on interface, signaling used by an internal vehicle system and signaling used by an add-on system. Further, as previously discussed, Rutledge does not provide any such teachings or discussions”. Examiner respectfully disagrees; as an initial matter, with respect to newly amended claim 3, Aberle is not relied upon for such limitations; rather Rutledge is cited as disclosing such limitations at/on: (p. 1, [0006]) “in a particular illustrative embodiment, a system to configure an aftermarket interface module using a graphical user interface (“GUI”) is disclosed… The system is adapted to generate a particular control signal configuration using vehicle and aftermarket electronics information …  The interface module is adapted to receive and store the particular control signal configuration generated by the GUI”, (Abstract), “ the interface module is connected to the OEM controls and the aftermarket electronics, where the interface module receives the OEM control signals and controls the aftermarket electronics using the particular control signal configuration” (emphasis added). 

  Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 3-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rutledge, US 2013/0332844. 
 In regards to claim 1, Rutledge teaches:
A method for configuring an add-on interface of a vehicle wherein (p. 3, [0040], see f=the illustrative system includes an interface module 100 having a first port 102 to communicate between the interface 100 and steering wheel controls of the vehicle 116), (Abstract, see the GUI permits a user to select a vehicle model, year and make to determine the functions of the OEM controls. In addition, the GUI permits a user to select an aftermarket electronics brand and model that the OEM controls will operate. The user selects a particular control signal configuration using the GUI for each of the OEM controls. An interface module is flash programmed with the particular control signal configuration. The interface module is connected to the OEM controls and the aftermarket electronics, where the interface module receives the OEM control signals and controls the aftermarket electronics using the particular control signal configuration) and (p. 1, [0006], see in a particular illustrative embodiment, a system to configure an aftermarket interface module using a graphical user interface (“GUI”) is disclosed). 
said vehicle comprises: at least one vehicle internal system (p. 2, [0037], see the OEM controls are detected using either an ADC to detect voltage changes or using a communication port to read digital information from the vehicle databus) and (p. 3, [0039], see when paired with a serially connected aftermarket radio, complete command, control and access to all the OEM systems is made possible).  
at least one add-on system (p. 3, [0040], see the illustrative system includes an interface module 100 having a first port 102 to communicate between the interface 100 and steering wheel controls of the vehicle 116), (Abstract, see the GUI permits a user to select a vehicle model, year and make to determine the functions of the OEM controls. In addition, the GUI permits a user to select an aftermarket electronics brand and model that the OEM controls will operate. The user selects a particular control signal configuration using the GUI for each of the OEM controls. An interface module is flash programmed with the particular control signal configuration. The interface module is connected to the OEM controls and the aftermarket electronics, where the interface module receives the OEM control signals and controls the aftermarket electronics using the particular control signal configuration) and (p. 1, [0006], see in a particular illustrative embodiment, a system to configure an aftermarket interface module using a graphical user interface (“GUI”) is disclosed). 
said add-on system being arranged in said vehicle after said vehicle is manufactured by a manufacturer (p. 1, [0006], see in a particular illustrative embodiment, a system to configure an aftermarket interface module using a graphical user interface (“GUI”) is disclosed) and (p.32, [0039], see when paired with a serially connected aftermarket radio, complete command, control and access to all the OEM systems is made possible).  
at least one vehicle internal communication unit arranged for communication with at least one vehicle external communication unit that is remote from the vehicle (p. 2, [0037], see the OEM controls are detected using either an ADC to detect voltage changes or using a communication port to read digital information from the vehicle databus) and (p. 3, [0041-0044], see referring now to FIG. 2, a diagram of an illustrative embodiment of vehicle wiring 111 that is used to communicate between the OEM controls of the vehicle 116 and interface 100 is shown…. The router may provide a means of communication between the interface 100 and a broader network by connecting in any appropriate manner to the Internet 118. For example, the router may connect to the Internet via a dial-up connection, a broad-band cable connection, a DSL phone line connection, a fiber-optic connection, wirelessly… A personal computer (PC) may be used to permit a user to view over the Internet the web pages that are provided by the system and method. The PC may be a desktop computer, a laptop computer or a device that is adapted to display web pages, such as a smart phone or a personal digital assistant (PDA). FIG. 3 us an illustrative example of a home web page of the system) (emphasis added).  
the method comprises: receiving, using said at least one vehicle internal communication unit, information related to at least one node of said at least one add-on system from said at least one vehicle external communication unit (p. 6, [0075], see as described above, the system includes an interface module 100 that is used to receive and transmit OEM control signals to control an aftermarket electronics device.  The interface module 100 is connected to a computer 602.  The connection can be through a USB connection, wirelessly, or some other connection.  The computer 602 is connected to the configuration system 604 (the "GUI") through a communications network 118 such as the Internet or an intranet). 
creating, based on said information related to said at least one node , a definition of at least one signaling used by said at least one node of said at least one add-on system; and configuring, by using the definition of said at least one signaling used by said at least one node, the add-on interface (p. 1, [0006], see in a particular illustrative embodiment, a system to configure an aftermarket interface module using a graphical user interface (“GUI”) is disclosed… The system is adapted to generate a particular control signal configuration using vehicle and aftermarket electronics information selected by a user using the GUI.  The interface module is adapted to receive and store the particular control signal configuration generated by the GUI), (p. 2, [0013], see FIG. 4 is an illustrative example of web pages that may be generated by the system, pertaining to configuring the interface module by selecting a particular make of a vehicle) and (p. 3, [0039], see when paired with a serially connected aftermarket radio, complete command, control and access to all the OEM systems is made possible).  
said add-on interface being arranged in said vehicle as an interface between said at least one vehicle internal system and said at least one add-on system said configuring comprising (p. 2, [0037], see the OEM controls are detected using either an ADC to detect voltage changes or using a communication port to read digital information from the vehicle databus) and (p.32, [0039], see when paired with a serially connected aftermarket radio, complete command, control and access to all the OEM systems is made possible).
receiving, from the at least one vehicle external communication unit (using a communication port) using said at least vehicle one internal communication unit (vehicle databus), information related to at least one functionality of said add-on interface: (p. 2, [0037], see the OEM controls are detected using either an ADC to detect voltage changes or using a communication port to read digital information from the vehicle databus) and (p. 3, [0039], see When paired with a serially connected aftermarket radio, complete command, control and access to all the OEM systems is made possible) (emphasis added). 
creating a definition of at least one functionality (generate a particular control signal configuration) based on the definition of said at least one signaling used by said at least one node  (to generate a particular control signal configuration using vehicle and aftermarket electronics information selected by a user using the GUI.  The interface module is adapted to receive and store the particular control signal configuration generated by the GUI), and on said information related to at least one functionality of said add-on interface, configuring, by using the definition of said at least one functionality, said add-on interface (p. 1, [0006], see in a particular illustrative embodiment, a system to configure an aftermarket interface module using a graphical user interface (“GUI”) is disclosed… The system is adapted to generate a particular control signal configuration using vehicle and aftermarket electronics information selected by a user using the GUI.  The interface module is adapted to receive and store the particular control signal configuration generated by the GUI), (p. 2, [0013], see FIG. 4 is an illustrative example of web pages that may be generated by the system, pertaining to configuring the interface module by selecting a particular make of a vehicle) and (p. 3, [0039], see when paired with a serially connected aftermarket radio, complete command, control and access to all the OEM systems is made possible) (emphasis added). 
based on at least the signals from the add-on system, defining logical operations that are to be performed on the signals from the add-on system in the add-on interface (Abstract, see the interface module is connected to the OEM controls and the aftermarket electronics, where the interface module receives the OEM control signals and controls the aftermarket electronics using the particular control signal configuration) and (p. 1, [0006-008], see the interface module configured with the particular control signal configuration can control the aftermarket electronics with the OEM controls… the method includes configuring the interface module using the particular control signal configuration to enable OEM controls to control an aftermarket electronic device… particular control signal configuration may be transferred to an interface module, where the particular control signal configuration transferred to the interface module enables an OEM control to control the aftermarket electronic device via the interface module).

   In regards to claim 3, Rutledge teaches:
creating a definition of said at least one functionality of the add-on interface is based on: said information related to at least one functionality of said add-on interface, at least one signaling used by said at least one node, and on at least one signaling used by one or more vehicle internal systems such that functions and/or operations defined by the at least one functionality may use signals from the at least one vehicle internal system as input signals and/or may output a resulting output signal in a signaling format matching the at least one vehicle internal systems (p. 1, [0006], see in a particular illustrative embodiment, a system to configure an aftermarket interface module using a graphical user interface (“GUI”) is disclosed… The system is adapted to generate a particular control signal configuration using vehicle and aftermarket electronics information selected by a user using the GUI.  The interface module is adapted to receive and store the particular control signal configuration generated by the GUI), (Abstract, see the interface module is connected to the OEM controls and the aftermarket electronics, where the interface module receives the OEM control signals and controls the aftermarket electronics using the particular control signal configuration) and (p. 2, [0037], see The OEM controls are detected using either an ADC to detect voltage changes or using a communication port to read digital information from the vehicle databus) (emphasis added). 

   In regards to claim 4, Rutledge teaches:
said information related to at least functionality of said add-on interface is received from one or more of: a final user of said vehicle; at least one other part than said manufacturer, said at least one other part providing said at least one add-on system; said manufacturer (p. 1, [0006], see in a particular illustrative embodiment, a system to configure an aftermarket interface module using a graphical user interface (“GUI”) is disclosed… The electronic device may be, for example, an aftermarket stereo, an entertainment device, or any combination thereof, installed in a vehicle), (p. 2, [0029], see FIG. 20 is a flow diagram providing an illustrative but non-limiting example of a method to select a vehicle in which the aftermarket electronics are to be installed) and (p. 7, 2nd column, lines 23-34, see display a graphical user interface ("GUI") on a computer screen;  select a vehicle in response to a user choosing the vehicle from a vehicle drop down menu using the GUI;  display at least one steering wheel image on the GUI based at least in part on the selected vehicle;  select an aftermarket electronic device in response to the user choosing the device from a device drop down menu using the GUI;  display at least one original equipment manufacturer ("OEM") control on the at least one steering wheel image using the GUI;  assign a desired function to the at least one OEM control in response to the user choosing the function from a function drop down menu using the GUI).

   In regards to claim 5, Rutledge teaches:
said at least one signaling used by said at least one node includes at least one in the group of: at least one control system network signal; at least one controller area network  signal; at least one digital signal; at least one analog signal; at least one signal transferred by a wireless connection; and/or at least one signal transferred by a wired connection (p. 6, [0075], see as described above, the system includes an interface module 100 that is used to receive and transmit OEM control signals to control an aftermarket electronics device.  The interface module 100 is connected to a computer 602.  The connection can be through a USB connection, wirelessly, or some other connection.  The computer 602 is connected to the configuration system 604 (the "GUI") through a communications network 118 such as the Internet or an intranet).

   In regards to claim 6, Rutledge teaches:
said configuring of said add-on interface is performed without involvement of said manufacturer of said vehicle (p. 1, [0006], see in a particular illustrative embodiment, a system to configure an aftermarket interface module using a graphical user interface (“GUI”) is disclosed… The electronic device may be, for example, an aftermarket stereo, an entertainment device, or any combination thereof, installed in a vehicle), (p. 2, [0029], see FIG. 20 is a flow diagram providing an illustrative but non-limiting example of a method to select a vehicle in which the aftermarket electronics are to be installed) and (p. 7, 2nd column, lines 23-34, see display a graphical user interface ("GUI") on a computer screen;  select a vehicle in response to a user choosing the vehicle from a vehicle drop down menu using the GUI;  display at least one steering wheel image on the GUI based at least in part on the selected vehicle;  select an aftermarket electronic device in response to the user choosing the device from a device drop down menu using the GUI;  display at least one original equipment manufacturer ("OEM") control on the at least one steering wheel image using the GUI;  assign a desired function to the at least one OEM control in response to the user choosing the function from a function drop down menu using the GUI).

   In regards to claim 7, Rutledge teaches:
said at least one vehicle external communication unit is included in and/or is associated with one or more of: at least one web and/or internet related unit; at least one internet cloud  related unit; at least one infrastructure unit; at least one external communication unit included in at least one other vehicle; at least one server; at least one database; at least one processor; and/or at least one computer (p. 6, [0075], see as described above, the system includes an interface module 100 that is used to receive and transmit OEM control signals to control an aftermarket electronics device.  The interface module 100 is connected to a computer 602.  The connection can be through a USB connection, wirelessly, or some other connection.  The computer 602 is connected to the configuration system 604 (the "GUI") through a communications network 118 such as the Internet or an intranet). 

   In regards to claim 8, Rutledge teaches:
said at least one internal communication unit is included in a control system network of said vehicle (p. 2, [0037], see the OEM controls are detected using either an ADC to detect voltage changes or using a communication port to read digital information from the vehicle databus). 

   In regards to claim 9, Rutledge teaches:
said at least one addon system is connected to an external control system network input of a control unit including said add-on interface (p. 1, [0006], see in a particular illustrative embodiment, a system to configure an aftermarket interface module using a graphical user interface (“GUI”) is disclosed… The system is adapted to generate a particular control signal configuration using vehicle and aftermarket electronics information selected by a user using the GUI.  The interface module is adapted to receive and store the particular control signal configuration generated by the GUI), (p. 2, [0013], see FIG. 4 is an illustrative example of web pages that may be generated by the system, pertaining to configuring the interface module by selecting a particular make of a vehicle) and (p. 6, [0075], see as described above, the system includes an interface module 100 that is used to receive and transmit OEM control signals to control an aftermarket electronics device.  The interface module 100 is connected to a computer 602.  The connection can be through a USB connection, wirelessly, or some other connection.  The computer 602 is connected to the configuration system 604 (the "GUI") through a communications network 118 such as the Internet or an intranet). 

   In regards to claim 10, Rutledge teaches:
said at least one internal communication unit is arranged for communicating with said at least one vehicle external communication unit using one or more of: a wireless communication standard connection; and a wired connection (p. 2, [0037], see the OEM controls are detected using either an ADC to detect voltage changes or using a communication port to read digital information from the vehicle databus) and (p. 6, [0075], see as described above, the system includes an interface module 100 that is used to receive and transmit OEM control signals to control an aftermarket electronics device.  The interface module 100 is connected to a computer 602.  The connection can be through a USB connection, wirelessly, or some other connection.  The computer 602 is connected to the configuration system 604 (the "GUI") through a communications network 118 such as the Internet or an intranet). 

   In regards to claim 11, Rutledge teaches:
 said at least one add-on system is a system provided by at least one other party than said manufacturer of said vehicle (p.3, [0039], see when paired with a serially connected aftermarket radio, complete command, control and access to all the OEM systems is made possible). 

   In regards to claim 12, Rutledge teaches:
said information related to at least one node of said at least one add-on system is received from one or more of: a final user of said vehicle; at least one other part than said manufacturer, said at least one other party having knowledge of said at least one add-on system; and/or said manufacturer (p. 1, [0006], see in a particular illustrative embodiment, a system to configure an aftermarket interface module using a graphical user interface (“GUI”) is disclosed… The electronic device may be, for example, an aftermarket stereo, an entertainment device, or any combination thereof, installed in a vehicle), (p. 2, [0029], see FIG. 20 is a flow diagram providing an illustrative but non-limiting example of a method to select a vehicle in which the aftermarket electronics are to be installed) and (p. 7, 2nd column, lines 23-34, see display a graphical user interface ("GUI") on a computer screen;  select a vehicle in response to a user choosing the vehicle from a vehicle drop down menu using the GUI;  display at least one steering wheel image on the GUI based at least in part on the selected vehicle;  select an aftermarket electronic device in response to the user choosing the device from a device drop down menu using the GUI;  display at least one original equipment manufacturer ("OEM") control on the at least one steering wheel image using the GUI;  assign a desired function to the at least one OEM control in response to the user choosing the function from a function drop down menu using the GUI). 

   In regards to claim 13, Rutledge teaches:
A computer program product comprising computer program code stored on a non-transitory computer-readable medium, said computer program product used for configuring an add-on interface of a vehicle, wherein (p. 3, [0040], see the illustrative system includes an interface module 100 having a first port 102 to communicate between the interface 100 and steering wheel controls of the vehicle 116), (Abstract, see the GUI permits a user to select a vehicle model, year and make to determine the functions of the OEM controls. In addition, the GUI permits a user to select an aftermarket electronics brand and model that the OEM controls will operate. The user selects a particular control signal configuration using the GUI for each of the OEM controls. An interface module is flash programmed with the particular control signal configuration. The interface module is connected to the OEM controls and the aftermarket electronics, where the interface module receives the OEM control signals and controls the aftermarket electronics using the particular control signal configuration) and (p. 1, [0006], see in a particular illustrative embodiment, a system to configure an aftermarket interface module using a graphical user interface (“GUI”) is disclosed). 
said vehicle comprises: at least one vehicle internal system (p. 2, [0037], see the OEM controls are detected using either an ADC to detect voltage changes or using a communication port to read digital information from the vehicle databus) and (p. 3, [0039], see when paired with a serially connected aftermarket radio, complete command, control and access to all the OEM systems is made possible).
at least one add-on system (p. 3, [0040], see the illustrative system includes an interface module 100 having a first port 102 to communicate between the interface 100 and steering wheel controls of the vehicle 116), (Abstract, see the GUI permits a user to select a vehicle model, year and make to determine the functions of the OEM controls. In addition, the GUI permits a user to select an aftermarket electronics brand and model that the OEM controls will operate. The user selects a particular control signal configuration using the GUI for each of the OEM controls. An interface module is flash programmed with the particular control signal configuration. The interface module is connected to the OEM controls and the aftermarket electronics, where the interface module receives the OEM control signals and controls the aftermarket electronics using the particular control signal configuration) and (p. 1, [0006], see in a particular illustrative embodiment, a system to configure an aftermarket interface module using a graphical user interface (“GUI”) is disclosed). 
said add-on system being arranged in said vehicle after said vehicle is manufactured by a manufacturer (p. 1, [0006], see in a particular illustrative embodiment, a system to configure an aftermarket interface module using a graphical user interface (“GUI”) is disclosed) and (p.32, [0039], see when paired with a serially connected aftermarket radio, complete command, control and access to all the OEM systems is made possible).
at least one vehicle internal communication unit arranged for communication with at least one vehicle external communication unit that is remote from the vehicle (p. 2, [0037], see the OEM controls are detected using either an ADC to detect voltage changes or using a communication port to read digital information from the vehicle databus) and (p. 3, [0041-0044], see referring now to FIG. 2, a diagram of an illustrative embodiment of vehicle wiring 111 that is used to communicate between the OEM controls of the vehicle 116 and interface 100 is shown…. The router may provide a means of communication between the interface 100 and a broader network by connecting in any appropriate manner to the Internet 118. For example, the router may connect to the Internet via a dial-up connection, a broad-band cable connection, a DSL phone line connection, a fiber-optic connection, wirelessly… A personal computer (PC) may be used to permit a user to view over the Internet the web pages that are provided by the system and method. The PC may be a desktop computer, a laptop computer or a device that is adapted to display web pages, such as a smart phone or a personal digital assistant (PDA). FIG. 3 us an illustrative example of a home web page of the system) (emphasis added).
said computer program code comprising computer instructions to cause one or more control units to perform the following operations: receiving, using said at least one vehicle internal communication unit, information related to at least one node of said at least one add-on system from said at least one vehicle external communication unit (p. 6, [0075], see as described above, the system includes an interface module 100 that is used to receive and transmit OEM control signals to control an aftermarket electronics device.  The interface module 100 is connected to a computer 602.  The connection can be through a USB connection, wirelessly, or some other connection.  The computer 602 is connected to the configuration system 604 (the "GUI") through a communications network 118 such as the Internet or an intranet). 
creating, based on said information related to said at least one node, a definition of at least one signaling used by said at least one node of said at least one add-on system; and configuring, by using the definition of said at least one signaling used by said at least one node, the add-on interface (p. 1, [0006], see in a particular illustrative embodiment, a system to configure an aftermarket interface module using a graphical user interface (“GUI”) is disclosed… The system is adapted to generate a particular control signal configuration using vehicle and aftermarket electronics information selected by a user using the GUI.  The interface module is adapted to receive and store the particular control signal configuration generated by the GUI), (p. 2, [0013], see FIG. 4 is an illustrative example of web pages that may be generated by the system, pertaining to configuring the interface module by selecting a particular make of a vehicle) and (p. 3, [0039], see when paired with a serially connected aftermarket radio, complete command, control and access to all the OEM systems is made possible).
said add-on interface being arranged in said vehicle as an interface between said at least one vehicle internal system and said at least one add-on system said configuring comprising (p. 2, [0037], see the OEM controls are detected using either an ADC to detect voltage changes or using a communication port to read digital information from the vehicle databus) and (p.32, [0039], see when paired with a serially connected aftermarket radio, complete command, control and access to all the OEM systems is made possible).
receiving, from the at least one vehicle external communication unit using said at least one vehicle internal communication unit, information related to at least one functionality of said add-on interface: (p. 2, [0037], see the OEM controls are detected using either an ADC to detect voltage changes or using a communication port to read digital information from the vehicle databus) and (p. 3, [0039], see When paired with a serially connected aftermarket radio, complete command, control and access to all the OEM systems is made possible). 
creating a definition of at least one functionality based on the definition of said at least one signaling used by said at least one node, and on said information related to at least one functionality of said add-on interface, configuring, by using the definition of said at least one functionality, said add-on interface (p. 1, [0006], see in a particular illustrative embodiment, a system to configure an aftermarket interface module using a graphical user interface (“GUI”) is disclosed… The system is adapted to generate a particular control signal configuration using vehicle and aftermarket electronics information selected by a user using the GUI.  The interface module is adapted to receive and store the particular control signal configuration generated by the GUI), (p. 2, [0013], see FIG. 4 is an illustrative example of web pages that may be generated by the system, pertaining to configuring the interface module by selecting a particular make of a vehicle) and (p. 3, [0039], see when paired with a serially connected aftermarket radio, complete command, control and access to all the OEM systems is made possible). 
based on at least the signals from the add-on system, defining logical operations that are to be performed on the signals from the add-on system in the add-on interface (Abstract, see the interface module is connected to the OEM controls and the aftermarket electronics, where the interface module receives the OEM control signals and controls the aftermarket electronics using the particular control signal configuration) and (p. 1, [0006-008], see the interface module configured with the particular control signal configuration can control the aftermarket electronics with the OEM controls… the method includes configuring the interface module using the particular control signal configuration to enable OEM controls to control an aftermarket electronic device… particular control signal configuration may be transferred to an interface module, where the particular control signal configuration transferred to the interface module enables an OEM control to control the aftermarket electronic device via the interface module).

   In regards to claim 15, Rutledge teaches:
A control unit arranged for configuring an add-on interface of a vehicle (p. 3, [0040], see the illustrative system includes an interface module 100 having a first port 102 to communicate between the interface 100 and steering wheel controls of the vehicle 116), (Abstract, see the GUI permits a user to select a vehicle model, year and make to determine the functions of the OEM controls. In addition, the GUI permits a user to select an aftermarket electronics brand and model that the OEM controls will operate. The user selects a particular control signal configuration using the GUI for each of the OEM controls. An interface module is flash programmed with the particular control signal configuration. The interface module is connected to the OEM controls and the aftermarket electronics, where the interface module receives the OEM control signals and controls the aftermarket electronics using the particular control signal configuration) and (p. 1, [0006], see in a particular illustrative embodiment, a system to configure an aftermarket interface module using a graphical user interface (“GUI”) is disclosed). 
said vehicle comprising: at least one vehicle internal system (p. 2, [0037], see the OEM controls are detected using either an ADC to detect voltage changes or using a communication port to read digital information from the vehicle databus) and (p. 3, [0039], see when paired with a serially connected aftermarket radio, complete command, control and access to all the OEM systems is made possible).
at least one add-on system (p. 3, [0040], see the illustrative system includes an interface module 100 having a first port 102 to communicate between the interface 100 and steering wheel controls of the vehicle 116), (Abstract, see the GUI permits a user to select a vehicle model, year and make to determine the functions of the OEM controls. In addition, the GUI permits a user to select an aftermarket electronics brand and model that the OEM controls will operate. The user selects a particular control signal configuration using the GUI for each of the OEM controls. An interface module is flash programmed with the particular control signal configuration. The interface module is connected to the OEM controls and the aftermarket electronics, where the interface module receives the OEM control signals and controls the aftermarket electronics using the particular control signal configuration) and (p. 1, [0006], see in a particular illustrative embodiment, a system to configure an aftermarket interface module using a graphical user interface (“GUI”) is disclosed). 
said add-on system being arranged in said vehicle after said vehicle is produced by a manufacturer (p. 1, [0006], see in a particular illustrative embodiment, a system to configure an aftermarket interface module using a graphical user interface (“GUI”) is disclosed) and (p.32, [0039], see when paired with a serially connected aftermarket radio, complete command, control and access to all the OEM systems is made possible).  
at least one vehicle internal communication unit arranged for communication with at least one vehicle external communication unit that is remote from the vehicle (p. 2, [0037], see the OEM controls are detected using either an ADC to detect voltage changes or using a communication port to read digital information from the vehicle databus) and (p. 3, [0041-0044], see referring now to FIG. 2, a diagram of an illustrative embodiment of vehicle wiring 111 that is used to communicate between the OEM controls of the vehicle 116 and interface 100 is shown…. The router may provide a means of communication between the interface 100 and a broader network by connecting in any appropriate manner to the Internet 118. For example, the router may connect to the Internet via a dial-up connection, a broad-band cable connection, a DSL phone line connection, a fiber-optic connection, wirelessly… A personal computer (PC) may be used to permit a user to view over the Internet the web pages that are provided by the system and method. The PC may be a desktop computer, a laptop computer or a device that is adapted to display web pages, such as a smart phone or a personal digital assistant (PDA). FIG. 3 us an illustrative example of a home web page of the system) (emphasis added). 
said control unit being configured for: vehicle receiving, using said at least one vehicle internal communication unit, information related to at least one node of said at least one add-on system from said at least one vehicle external communication unit (p. 6, [0075], see as described above, the system includes an interface module 100 that is used to receive and transmit OEM control signals to control an aftermarket electronics device.  The interface module 100 is connected to a computer 602.  The connection can be through a USB connection, wirelessly, or some other connection.  The computer 602 is connected to the configuration system 604 (the "GUI") through a communications network 118 such as the Internet or an intranet). 
creating, based on said information related to said at least one node, a definition of at least one signaling used by said at least one node of said at least one add-on system; and configuring, by using the definition of said at least one signaling used by said at least one node, the add-on interface (p. 1, [0006], see in a particular illustrative embodiment, a system to configure an aftermarket interface module using a graphical user interface (“GUI”) is disclosed… The system is adapted to generate a particular control signal configuration using vehicle and aftermarket electronics information selected by a user using the GUI.  The interface module is adapted to receive and store the particular control signal configuration generated by the GUI), (p. 2, [0013], see FIG. 4 is an illustrative example of web pages that may be generated by the system, pertaining to configuring the interface module by selecting a particular make of a vehicle) and (p. 3, [0039], see when paired with a serially connected aftermarket radio, complete command, control and access to all the OEM systems is made possible).  
said add-on interface being arranged in said vehicle as an interface between said at least one vehicle internal system and said at least one add-on system said configuring comprising (p. 2, [0037], see the OEM controls are detected using either an ADC to detect voltage changes or using a communication port to read digital information from the vehicle databus) and (p.32, [0039], see when paired with a serially connected aftermarket radio, complete command, control and access to all the OEM systems is made possible).
receiving, from the at least one vehicle external communication unit using said at least one vehicle internal communication unit, information related to at least one functionality of said add-on interface: (p. 2, [0037], see the OEM controls are detected using either an ADC to detect voltage changes or using a communication port to read digital information from the vehicle databus) and (p. 3, [0039], see When paired with a serially connected aftermarket radio, complete command, control and access to all the OEM systems is made possible). 
creating a definition of at least one functionality based on the definition of said at least one signaling used by said at least one node of said add-on interface, and on said information related to at least one functionality, configuring, by using the definition of said at least one functionality, said add-on interface (p. 1, [0006], see in a particular illustrative embodiment, a system to configure an aftermarket interface module using a graphical user interface (“GUI”) is disclosed… The system is adapted to generate a particular control signal configuration using vehicle and aftermarket electronics information selected by a user using the GUI.  The interface module is adapted to receive and store the particular control signal configuration generated by the GUI), (p. 2, [0013], see FIG. 4 is an illustrative example of web pages that may be generated by the system, pertaining to configuring the interface module by selecting a particular make of a vehicle) and (p. 3, [0039], see when paired with a serially connected aftermarket radio, complete command, control and access to all the OEM systems is made possible). 
based on at least the signals from the add-on system, defining logical operations that are to be performed on the signals from the add-on system in the add-on interface (Abstract, see the interface module is connected to the OEM controls and the aftermarket electronics, where the interface module receives the OEM control signals and controls the aftermarket electronics using the particular control signal configuration) and (p. 1, [0006-008], see the interface module configured with the particular control signal configuration can control the aftermarket electronics with the OEM controls… the method includes configuring the interface module using the particular control signal configuration to enable OEM controls to control an aftermarket electronic device… particular control signal configuration may be transferred to an interface module, where the particular control signal configuration transferred to the interface module enables an OEM control to control the aftermarket electronic device via the interface module).
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications


Ricci et al., 	  9290153

Dai  et al., 	 10481777


8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVRAL E BODDEN/Primary Examiner, Art Unit 2193